Citation Nr: 0310695	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fracture of the right foot.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service for multiple allergies, including 
penicillin.

4.  Entitlement to service connection hearing loss disability 
in the left ear.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

6.  Entitlement to a compensable rating for the residuals of 
a fractured right clavicle.

7.  Entitlement to a compensable rating for hearing loss 
disability in the right ear.

8.  Entitlement to a compensable rating for allergic 
rhinitis.  

9.  Entitlement to a compensable rating for urticaria and 
atopic dermatitis.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1977 to February 1981 and from 
April 1982 to April 1998.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in November 1998 and 
October 1999, by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Wichita, Kansas.

In VA Form 8, dated in February 2002, the RO certified the 
issue of entitlement to service connection for pulmonary 
disability.  In October 1999, the RO denied the veteran's 
claim of entitlement to service connection for pneumonia.  He 
was informed of that decision, as well as his appellate 
rights; however, an NOD was not received with which to 
initiate the appellate process.  Consequently, that decision 
is final, and the Board has no jurisdiction over that issue.  
38 U.S.C.A. § 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.1103 (2002).  Accordingly, it will not be considered 
below.  In this regard, it should also be noted that 
certification is used for administrative purposes and does 
not serve to either confer or deprive the Board of 
jurisdiction over an issue.  38 C.F.R. § 19.35 (2002).




FINDINGS OF FACT

1.  The veteran does not currently a disability that is the 
residual of a  fractured right foot.  

2.  The veteran does not have hearing loss disability in his 
left ear

3.  GERD was first manifested in service.

4.  The VA did not receive a substantive appeal with respect 
to the following issues:  entitlement to service connection 
for bilateral knee disability; entitlement to service 
connection for multiple allergies, including penicillin; 
entitlement to a compensable rating for the residuals of a 
fractured right clavicle; entitlement to a compensable rating 
for hearing loss disability in the right ear; entitlement to 
a compensable rating for allergic rhinitis; and entitlement 
to a compensable rating for urticaria and atopic dermatitis.


CONCLUSIONS OF LAW

1.  The residuals of a fractured right foot are not the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

2.  Hearing loss disability in the left ear is not the result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2002).

3.  GERD is the result of disease incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

4.  With respect to the following issues, the criteria for 
perfecting an appeal have not been met:  entitlement to 
service connection for bilateral knee disability; entitlement 
to service connection for multiple allergies, including 
penicillin; entitlement to a compensable rating for the 
residuals of a fractured right clavicle; entitlement to a 
compensable rating for hearing loss disability in the right 
ear; entitlement to a compensable rating for allergic 
rhinitis; and entitlement to a compensable rating for 
urticaria and atopic dermatitis.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
38 U.S.C.A. §§ 5102, 5103, 5103A.  That law also eliminated 
the concept of a well- grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  38 U.S.C.A. § 5107.

By virtue of information sent to the veteran in his 
application for VA compensation benefits (VA Form 21-526, 
received by the RO in June 1998); the Statement of the Case 
(SOC), the Supplemental Statement of the Case (SSOC); and 
letters, dated in May and September 2001, the veteran and his 
representative were notified of evidence necessary to 
substantiate the claims regarding the various disabilities at 
issue.  In particular, the letters dated in May and September 
2001, informed he veteran of the evidence and information VA 
would obtain for him, with specific references to such 
materials as government reports and medical records.  The RO 
also explained what information and evidence the veteran 
needed to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  For example, in July 
1998, the RO requested that the veteran provide any service 
medical records he had in his possession.  In March 1999, the 
RO requested that he furnish evidence of treatment for his 
left ear hearing loss disability during the year after his 
discharge from service.  

Evidence received in support of the veteran's various claims 
include his service medical records; reports of VA 
examinations performed in July 1998, April 1999, and June 
2001.  

Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support any of the issue on appeal.  Accordingly, there is no 
need for further development of the evidence in order to meet 
the requirements of the VCAA.  


I.  Service Connection

The veteran seeks service connection for multiple 
disabilities, including the residuals of a fractured right 
foot, left ear hearing loss disability, and GERD.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).
A.  The Right Foot

i.  The Facts

The veteran's service medical records show that in March 
1977, he complained of soreness in his right ankle.  The 
following month, X-rays revealed an early stress fracture of 
the right third metatarsal.

The report of the veteran's medical history, completed in 
conjunction with his January 1981 service separation 
examination, shows complete healing of his fracture of the 
right third metatarsal. 

The service medical records from the veteran's second period 
of active duty, including the report of his March 1982 
service entrance examination and the report of his January 
1998 service retirement examination, are completely negative 
for any complaints or clinical findings of any right foot 
disability.  

During a VA orthopedic examination in July 1998, the veteran 
reported that he had fractured his right foot in service.  He 
stated that he had had no pain or swelling since that injury.  
The VA examination, including X-rays of the right foot, was 
completely negative for abnormalities of the veteran's right 
foot.  The relevant diagnosis was status-post fracture of the 
right foot.

ii.  Analysis

A review of the evidence discloses that the veteran fractured 
his right foot in service in March 1977.  There is no 
competent evidence, however, that he sustained any residual 
disability.  Indeed, since 1977, he has not received 
treatment for any right foot disability; and the report of 
his most recent VA examination is negative for any objective 
evidence of such disability.  The only reports to the 
contrary come from veteran; however, as a layman, he is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, his theory of the case, with more, cannot be 
considered competent evidence to support of his appeal.  
Absent competent evidence of current disability, the cannot 
meet one of the criteria for service connection for the 
residuals of a right foot fracture.  Therefore service 
connection is denied. 



B.  Hearing Loss Disability, Left Ear

i.  The Facts

The veteran's service medical records, including the reports 
of his service entrance and separation examinations from both 
of his periods of active duty, show no more than a pure tone 
threshold of 15 decibels at 500, 1000, and 4000 hertz, in the 
left ear.  They also show no more than a pure tone threshold 
of 10 decibels in that ear at 2000 hertz or more than 5 
decibels at 3000 hertz.  

The veteran's service medical records show that in September 
1994, he demonstrated an inconsistent significant threshold 
shift in his left ear.  Following audiometric testing, it was 
noted that he demonstrated normal left ear hearing acuity 
from 250 to 6000 hertz and a mild sensorineural hearing loss 
at 8000 hertz.

In March and May 1996, the veteran was treated for otitis 
media in his left ear.  

During audiometric testing, performed by the VA in July 1998 
and April 1999, the veteran demonstrated no more than a pure 
tone threshold of 5 decibels at 500, 2000 and 3000 hertz, and 
no more than 10 decibels at 1000 and 4000 hertz, in the left 
ear.  They also show speech discrimination from 96 to 100 
percent in that ear.  There was no evidence of active ear 
disease on either occasion.  In April 1999, the diagnosis was 
hearing loss.

ii.  Analysis

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A review of the evidence discloses that the veteran did not 
meet the VA criteria for hearing loss disability in the left 
ear in service and that he does not meet such criteria now.  
Although there was an inservice diagnosis of a sensorineural 
hearing loss in the left ear at 8000 hertz, that threshold 
level is clearly outside the range set forth by the VA 
service connection.  Similarly, the diagnosis of hearing loss 
during the most recent VA audiometric examination cannot 
apply to the left ear.  In this regard, it should be noted 
that service connection is in effect for hearing loss 
disability in the veteran's right ear and that he did meet 
the VA criteria for such a disorder during the most recent VA 
examination.  In any event, the only reports that the veteran 
has current left ear hearing loss disability come from the 
veteran.  It must be emphasized, however, that he is not 
qualified to render opinions which require medical expertise.  
Accordingly, the claim of entitlement to service connection 
for hearing loss disability in the veteran's left ear must be 
denied.

C.  GERD

i.  The Facts

The veteran's service medical records show that in December 
1977, he was treated for complaints of acute nausea and 
stomach cramps.  The assessment was mild gastroenteritis.

The report of the veteran's service separation examination in 
January 1981 is completely negative for any complaints or 
clinical findings of gastrointestinal disability.  His 
abdomen and viscera were reportedly normal.

The medical records from the veteran's second period of 
active duty show that during his January 1998 retirement 
examination, he reported frequent indigestion and heartburn.  
In April 1998, several days prior to his retirement, he 
reported a two year history of intermittent heartburn.  The 
assessment was dyspepsia of questionable etiology, and Zantac 
was prescribed.

During a VA general medical examination in July 1998, the 
veteran continued to complain of a two year history of 
heartburn.  His abdomen was soft, and there was no 
organomegaly.  His bowel sounds were normal.  The diagnosis 
was gastroenteritis, and he reportedly continued to take 
Zantac.

During VA gastrointestinal examinations in April 1999 and 
June 2001, the veteran reported that he had symptoms of GERD, 
including regurgitation and choking.  Such symptoms 
reportedly left him with a bitter/sour taste in his mouth.  
On examination, his abdomen was unremarkable without any 
focal tenderness.  No organomegaly, including 
hepatosplenomegaly, was appreciated.  He continued to take 
Zantac.

ii.  Analysis

A review of the evidence discloses that since April 1998, the 
veteran has complained of various gastrointestinal symptoms, 
including heartburn and regurgitation.  Although the most 
recent diagnosis, GERD, was not clinically reported in 
service, the veteran has voiced a continuity of 
symptomatology which strongly suggests that such disability 
was first manifested in service.  At the very least, the 
overall evidentiary picture is in relative equipoise.  That 
is, there is an approximate balance of evidence both for and 
against the veteran's claim.  Under such circumstances, all 
reasonable doubt is resolved in favor of the veteran.  
Accordingly, service connection for GERD is granted.

D.  The Knees; Right Clavicle; Multiple Allergies; Hearing 
Loss Disability, Right Ear; Allergic Rhinitis; Urticaria and 
Atopic Dermatitis

In addition to the foregoing, the RO has certified the 
following issues for appeal:  entitlement to service 
connection for bilateral knee disability; entitlement to an 
increased rating for the residuals of a fractured right 
clavicle; entitlement to service connection for multiple 
allergies; entitlement to an increased rating for hearing 
loss disability in the right ear; entitlement to an increased 
rating for allergic rhinitis; and entitlement to an increased 
rating for dermatitis.  
An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the SOC and any 
prior SSOC addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination, or 
determinations, being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in an SOC or an SSOC which is not specifically contested.  
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 C.F.R. § 20.202.

Generally, a claimant, or his or her representative, must 
file an NOD with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final. 38 C.F.R. § 20.302(a).  
A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.202(b)(1).  

Where an SSOC is furnished, a period of 60 days from the date 
of mailing of the SSOC will be allowed for response.  
Provided a Substantive Appeal has been timely filed, the 
response to an SSOC is optional and is not required for the 
perfection of an appeal, unless the SSOC covers issues that 
were not included in the original SOC.  If an SSOC covers 
issues that were not included in the original SOC, a 
Substantive Appeal must be filed with respect to those issues 
within 60 days in order to perfect an appeal with respect to 
the additional issues.  38 C.F.R. § 20.202(c).

In November 1998, the RO denied entitlement to service 
connection for bilateral knee disability and for allergies, 
and in January 1999, the veteran submitted a timely NOD.  In 
October 1998, he was issued an SOC, and in September 2001, he 
was issued an SSOC, with respect to those two issues.  He did 
not, however, submit a substantive appeal on VA Form 9 or 
otherwise.  Consequently, he did not perfect his appeal.  
38 C.F.R. §38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302(b) (2002).  In a February 2003 letter, the Board 
attempted to clarify his intentions with respect to the issue 
of service connection for bilateral knee disability and 
multiple allergies, including penicillin.  He was informed of 
the procedural protections to assure adequate notice and 
opportunity to be heard on the question of whether he had, in 
fact, perfected his appeal (VAOPGCPREC 9-99).  He did not 
respond to that letter.  Therefore, the Board concludes that 
the veteran did not perfect his appeal with respect to his 
claim of entitlement to service connection for bilateral knee 
disability or for multiple allergies, including penicillin.  
As such, the November 1998 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2002).  The Board 
has no jurisdiction over those issues; and to that extent, 
the appeal is dismissed.  38 U.S.C.A. § 7104(a) (West 1991 
and Supp. 2001); 38 C.F.R. §§ 20.101 (2002); VAOPGCPREC 9-99.  

In November 1998, the RO granted entitlement to service 
connection for hearing loss disability in the veteran's right 
ear and assigned a noncompensable rating, effective May 1, 
1998.  The veteran submitted a timely NOD and that issue was 
included in the October 1999 SOC.  He did not, however, 
submit a substantive appeal on VA Form 9 or otherwise.  
Consequently, he did not perfect his appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302(b).  In the February 2003 letter, 
the Board attempted to clarify his intentions with respect to 
that issue; however, as noted above, he did not respond to 
that letter.  In light of the foregoing, the November 1998 
decision, which assigned the noncompensable rating for 
hearing loss disability in the veteran's right ear, is final.  
The Board has no jurisdiction over that issue; and to that 
extent, the appeal is dismissed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103; VAOPGCPREC 9-99.  

In its rating decision of November 1998, the RO also denied 
the veteran's claim of entitlement to service connection for 
the residuals of a fractured right clavicle and urticaria and 
atopic dermatitis.  In January 1999, the veteran submitted a 
timely NOD with respect to the issue of service connection.  
In October 1999, the RO granted service connection for those 
disorders.  It also granted service connection for allergic 
rhinitis.  Noncompensable ratings were assigned for those 
disabilities, effective in May 1998.  On November 30, 1999, 
the RO received a VA Form 9, in which the veteran disagreed 
with those ratings.  Although the VA Form 9 is generally used 
to perfect a substantive appeal, that was the first 
indication that the veteran disagreed with the assigned 
ratings.  Indeed, at that point, he had not been issued an 
SOC or an SSOC with respect to claims for increased ratings.  
Therefore, VA Form 9 constituted an NOD.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.201.  Since that time, the veteran has not 
submitted a substantive appeal with respect to the rating for 
any of those disabilities.  Consequently, he has not 
perfected his appeal.  

As above, in its February 2003 letter, the Board attempted to 
clarify his intentions with respect to the claim for 
increased ratings for the residuals of a fractured right 
clavicle; allergic rhinitis; and urticaria and atopic 
dermatitis.  Again, he was informed of the procedural 
protections to assure adequate notice and opportunity to be 
heard on the question of whether he had, in fact, perfected 
his appeal (VAOPGCPREC 9-99).  Again, however, he did not 
respond to that letter.  Therefore, the Board concludes that 
the veteran did not perfect his appeal with respect to the 
increased rating claims.  As such, the October 1999 decision 
is final, and the Board has no jurisdiction over those 
issues.  To that extent, the appeal is dismissed.  
38 U.S.C.A. §§ 7104(a), 7105; 38 C.F.R. §§ 20.101. 20.1103; 
VAOPGCPREC 9-99.  




ORDER

Entitlement to service connection for the residuals of a 
fractured right foot is denied.

Entitlement to service connection for hearing loss disability 
in the left ear is denied.

Entitlement to service connection for GERD is granted.  

Entitlement to service connection for bilateral knee 
disability is dismissed.

Entitlement to service connection multiple allergies, 
including penicillin, is dismissed.

Entitlement to a compensable rating for the residuals of a 
fractured right clavicle is dismissed.  

Entitlement to a compensable rating for hearing loss 
disability in the right ear is dismissed.

Entitlement to an increased rating for allergic dermatitis is 
dismissed.

Entitlement to a compensable rating for urticaria and atopic 
dermatitis is dismissed.  



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

